Montgomery App. No. 18103. This cause is pending before the court as an appeal from the Court of Appeals for Montgomery County.
IT IS ORDERED by the court, sua sponte, that J. Dean Carro is appointed to represent the appellee in this case.
IT IS FURTHER ORDERED by the court, sua sponte, that counsel may file a brief on behalf of appellee within forty days of the date of this entry and may seek an extension of time, if necessary, pursuant to S.CtPrac.R. XIV(3)(B)(2). The parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.
IT IS FURTHER ORDERED by the court, sua sponte, that the oral argument scheduled for October 31, 2001, is hereby continued until further notice from this court.